I concur in the judgment. Not that I am particularly impressed with the "righteousness" of it, but because I believe that (contrary to the rule in many other jurisdictions) it is in accordance with the adopted policy of the law of this state, as expressed in the *Page 498 
several opinions of the Supreme Court and the appellate courts, to which attention is directed in the opinion rendered herein. But aside from such authority, to my mind it is incongruous to, and quite at variance with, our ordinary notions relative to the administration of justice that a judgment must be reversed simply and solely because, according to the "rules of the game" certain facts pertaining to pertinent and concededly relevant conditions, the effect of which would be but to present evidence, from a consideration of which the ultimate truth might be ascertained by the court, were "erroneously" admitted in evidence.
A petition for a rehearing of this cause was denied by the District Court of Appeal on January 30, 1932, and an application by respondents to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on February 29, 1932.